DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold.
Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded.
Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined.
Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	Claims 1-18 are rejected under 35 U.S.C. 103 as obvious over Huang (US 10,056,423 B1), in view of Hayashi et al. (US 2008/0035965 A1), hereinafter as Hayashi.

4.	Regarding Claim 1, Huang discloses an imaging element (see Fig. 7 and Column 3 “imaging device”;
Note, the difference between the embodiment represented by Fig. 7 and the other embodiments described in Column 8 lines 14-29 is the element 117 and 217, and similarities are not repeated) comprising a photoelectric conversion unit (element 110, see Column 4 line 10 “first subpixel 110”) formed by laminating a first electrode (unlabeled drain electrode directly connected to element 119, see Column 4 lines 63-65 “drain electrode of the switching transistor is connected to the first transparent conductive film of the second photodiode” and Column 4 lines 27-28 “first transparent conductive film 119”, and Column 4 lines 65-67 “The source and drain electrodes of the switching transistor are made of metal, such as Cr, Mo, Al, Cu or an alloy thereof”), a photoelectric conversion layer (elements 120, 121, 122, see Column 4 lines 37-40 “p-i-n photodiode”), and a second electrode (element 123, see Column 4 line 50 “transparent conductive film 123”), wherein
between the first electrode and the photoelectric conversion layer, a first semiconductor material layer (element 119, see Column 4 line 33 “ITO”) is formed from the first electrode side,
the photoelectric conversion unit further includes an insulating layer (element 218, see Column line 50 “insulating layer 218”) and a charge accumulation electrode (element 117, see Column 7 lines 56-62 “to form an additional charge capacitor which contributes additional dynamic range of the  disposed apart from the first electrode so as to face the first semiconductor material layer via the insulating layer (see Fig. 7).
	Huang does not appear to explicitly disclose a second semiconductor material layer, and the second semiconductor material layer is in contact with the photoelectric conversion layer; when an electron mobility of the first semiconductor material layer is represented by μ1, and an electron mobility of the second semiconductor material layer is represented by μ2, μ2 < μ1 is satisfied
Hayashi discloses (see Figs. 12-13) a photoelectric conversion layer (element 123, see [0145-0148] “photoelectric conversion layer 123”), a first semiconductor material layer (element 11, see [0173] “a material of the first electrode 11, any material chosen from ITO” and see [0181-0182]), and a second electrode (element 13, see [0182] “second electrode film 13”), wherein between the first electrode and the photoelectric conversion layer, a second semiconductor material layer (element 122, see [0095-0098, 0143, 0162] list of organic semiconductor material as the electron blocking layer material element 122), and the second semiconductor material layer is in contact with the photoelectric conversion layer (see Figs. 12-13); when an electron mobility of the first semiconductor material layer is represented by μ1 (electron mobility of the first semiconductor material, transparent conductive oxide electrode see [0173], is defined to be represented by μ1), and an electron mobility of the second semiconductor material layer is represented by μ2, μ2 < μ1 is satisfied (see and [0095-0098] The semiconductor material layer is an electron blocking layer of an electron-donating organic polymeric material having an electron mobility which is smaller than a conductive oxide such as ITO – the second semiconductor is an electron blocking layer which prevents electrons from travelling from the first semiconductor to the conversion layer).
	The first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack as taught by Hayashi is incorporated as the first semiconductor material layer, second semiconductor material layer, photoelectric conversion 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack as taught by Hayashi as the first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack of Huang, wherein the combination discloses a second semiconductor material layer, and the second semiconductor material layer is in contact with the photoelectric conversion layer; when an electron mobility of the first semiconductor material layer is represented by μ1, and an electron mobility of the second semiconductor material layer is represented by μ2, μ2 < μ1 is satisfied because the combination can raise its external quantum efficiency, and can have an increased sensitivity and a sharpened spectral sensitivity distribution, reduces a dark current traceable to electron injection from the first semiconductor material layer to the photoelectric conversion layer (see Hayashi [0160, 0163]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photoelectric conversion stack structure for another to obtain predictable results (see Hayashi Figs. 12-13 and [0140-0145] and see Huang Column 4 lines 53-59 “the first photodiode is a PN type photodiode, the second photodiode is a PIN type photodiode. Other possible combinations and arrangements in the multispectral imaging device with the first photodiode and the second photodiode are beyond doubt within the scope of the present disclosure”).
 

Claim 2, Huang and Hayashi disclose the imaging element according to claim 1, wherein when an ionization potential of the second semiconductor material layer is represented by IP2, and an ionization potential of the photoelectric conversion layer is represented by IP0, IP0 < IP2 is satisfied (see Hayashi the second semiconductor material layer element 122 having an ionization potential smaller than that of the photoelectric conversion layer [0098] “an ionization potential (Ip) equivalent to or smaller than the Ip of a material used for the adjacent photoelectric conversion layer”).

6.	Regarding Claim 3, Huang and Hayashi disclose the imaging element according to claim 2, wherein when an electron mobility of the photoelectric conversion layer is represented by μ0, μ0 ≤ μ2 is satisfied (see Hayashi electron mobility of the photoelectric conversion layer element 123 is smaller than or equal to that of the second semiconductor layer, see [0095-0098, 0144-0145, 0160] material are listed for the elements, and the photoelectric conversion layer responds to light to develop more electrons and holes in the vicinity of the second electrode element 13 than the first electrode film 11 and the second semiconductor material layer element 122 blocks electrons from element 11 towards element 123, wherein holes travel to element 11 while electrons travel to element 13 meaning μ0 ≤ μ2 is satisfied).

7.	Regarding Claim 4, Huang and Hayashi disclose the imaging element according to claim 2, wherein when an electron affinity of the first semiconductor material layer is represented by EA1, an electron affinity of the second semiconductor material layer is represented by EA2, and an electron affinity of the photoelectric conversion layer is represented by EA0, EA0 ≤ EA2 ≤ EA1 is satisfied (see Hayashi [0095-0098, 0144-0145, 0173] material are listed for the elements, and the photoelectric conversion layer responds to light to develop more electrons and holes in the vicinity of the second electrode element 13 than the first electrode film 11 and the second semiconductor material layer .

8.	Regarding Claim 5, Huang and Hayashi disclose the imaging element according to claim 3, wherein when an electron affinity of the first semiconductor material layer is represented by EA1, an electron affinity of the second semiconductor material layer is represented by EA2, and an electron affinity of the photoelectric conversion layer is represented by EA0, EA0 ≤ EA2 ≤ EA1 is satisfied (see Hayashi [0095-0098, 0144-0145, 0173] material are listed for the elements, and the photoelectric conversion layer responds to light to develop more electrons and holes in the vicinity of the second electrode element 13 than the first electrode film 11 and the second semiconductor material layer element 122 blocks electrons from element 11 towards element 123, wherein holes travel to element 11 while electrons travel to element 13 meaning EA0 ≤ EA2 ≤ EA1 is satisfied).

9.	Regarding Claim 6, Huang and Hayashi disclose the imaging element according to claim 1, wherein when an electron mobility of the photoelectric conversion layer is represented by μ0, μ0 ≤ μ2 is satisfied (see Hayashi electron mobility of the photoelectric conversion layer element 123 is smaller than or equal to that of the second semiconductor layer, see [0095-0098, 0144-0145] material are listed for the elements, and the photoelectric conversion layer responds to light to develop more electrons and holes in the vicinity of the second electrode element 13 than the first electrode film 11 and the second semiconductor material layer element 122 blocks electrons from element 11 towards element 123, wherein holes travel to element 11 while electrons travel to element 13 meaning μ0 ≤ μ2 is satisfied).


Claim 7, Huang and Hayashi disclose the imaging element according to claim 6, wherein when an electron affinity of the first semiconductor material layer is represented by EA1, an electron affinity of the second semiconductor material layer is represented by EA2, and an electron affinity of the photoelectric conversion layer is represented by EA0, EA0 ≤ EA2 ≤ EA1 is satisfied (see Hayashi [0095-0098, 0144-0145, 0173] material are listed for the elements, and the photoelectric conversion layer responds to light to develop more electrons and holes in the vicinity of the second electrode element 13 than the first electrode film 11 and the second semiconductor material layer element 122 blocks electrons from element 11 towards element 123, wherein holes travel to element 11 while electrons travel to element 13 meaning EA0 ≤ EA2 ≤ EA1 is satisfied).

11.	Regarding Claim 8, Huang and Hayashi disclose the imaging element according to claim 1, wherein when an electron affinity of the first semiconductor material layer is represented by EA1, an electron affinity of the second semiconductor material layer is represented by EA2, and an electron affinity of the photoelectric conversion layer is represented by EA0, EA0 ≤ EA2 ≤ EA1 is satisfied (see Hayashi [0095-0098, 0144-0145, 0173] material are listed for the elements, and the photoelectric conversion layer responds to light to develop more electrons and holes in the vicinity of the second electrode element 13 than the first electrode film 11 and the second semiconductor material layer element 122 blocks electrons from element 11 towards element 123, wherein holes travel to element 11 while electrons travel to element 13 meaning EA0 ≤ EA2 ≤ EA1 is satisfied).

11.	Regarding Claim 9, Huang discloses an imaging element (see Fig. 7 and Column 3 “imaging device”;
Note, the difference between the embodiment represented by Fig. 7 and the other embodiments described in Column 8 lines 14-29 is the element 117 and 217, and similarities are not  comprising a photoelectric conversion unit (element 110, see Column 4 line 10 “first subpixel 110”) formed by laminating a first electrode (unlabeled drain electrode directly connected to element 119, see Column 4 lines 63-65 “drain electrode of the switching transistor is connected to the first transparent conductive film of the second photodiode” and Column 4 lines 27-28 “first transparent conductive film 119”, and Column 4 lines 65-67 “The source and drain electrodes of the switching transistor are made of metal, such as Cr, Mo, Al, Cu or an alloy thereof”), a photoelectric conversion layer (elements 120, 121, 122, see Column 4 lines 37-40 “p-i-n photodiode”), and a second electrode (element 123, see Column 4 line 50 “transparent conductive film 123”), wherein
between the first electrode and the photoelectric conversion layer, a first semiconductor material layer (element 119, see Column 4 line 33 “ITO”) is formed from the first electrode side,
the photoelectric conversion unit further includes an insulating layer (element 218, see Column line 50 “insulating layer 218”) and a charge accumulation electrode (element 117, see Column 7 lines 56-62 “to form an additional charge capacitor which contributes additional dynamic range of the multispectral imaging device”) disposed apart from the first electrode so as to face the first semiconductor material layer via the insulating layer (see Fig. 7).
Huang does not appear to explicitly disclose a second semiconductor material layer, and the second semiconductor material layer is in contact with the photoelectric conversion layer; when an ionization potential of the second semiconductor material layer is represented by IP2, and an ionization potential of the photoelectric conversion layer is represented by IP0, IP0 < IP2 is satisfied.
	Hayashi discloses Hayashi discloses (see Figs. 12-13) a photoelectric conversion layer (element 123, see [0145-0148] “photoelectric conversion layer 123”), a first semiconductor material layer (element 11, see [0173] “a material of the first electrode 11, any material chosen from ITO” and see [0181-0182]), and a second electrode (element 13, see [0182] “second electrode film 13”), wherein between the first electrode and the photoelectric conversion layer, a second semiconductor material layer (element 122, see [0095-0098, 0143, 0162] list of organic semiconductor material as the electron blocking layer material element 122), and the second semiconductor material layer is in contact with the photoelectric conversion layer (see Figs. 12-13); when an ionization potential of the second semiconductor material layer is represented by IP2, and an ionization potential of the photoelectric conversion layer is represented by IP0, IP0 < IP2 is satisfied (see Hayashi the second semiconductor material layer element 122 having an ionization potential smaller than that of the photoelectric conversion layer [0098] “an ionization potential (Ip) equivalent to or smaller than the Ip of a material used for the adjacent photoelectric conversion layer”).
	The first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack as taught by Hayashi is incorporated as the first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack of Huang (see Huang Fig. 7 the elements 119-123 are replaced to incorporate elements 11-13 of Hayashi Fig. 13). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack as taught by Hayashi as the first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack of Huang, wherein the combination discloses a second semiconductor material layer, and the second semiconductor material layer is in contact with the photoelectric conversion layer; when an ionization potential of the second semiconductor material layer is represented by IP2, and an ionization potential of the photoelectric conversion layer is represented by IP0, IP0 < IP2 is satisfied because the combination can raise its external quantum efficiency, and can have an increased sensitivity and a sharpened spectral sensitivity 
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photoelectric conversion stack structure for another to obtain predictable results (see Hayashi Figs. 12-13 and [0140-0145] and see Huang Column 4 lines 53-59 “the first photodiode is a PN type photodiode, the second photodiode is a PIN type photodiode. Other possible combinations and arrangements in the multispectral imaging device with the first photodiode and the second photodiode are beyond doubt within the scope of the present disclosure”).

12.	Regarding Claim 10, Huang and Hayashi disclose the imaging element according to claim 9, wherein when an electron mobility of the photoelectric conversion layer is represented by μ0, μ0 ≤ μ2 is satisfied (see Hayashi electron mobility of the photoelectric conversion layer element 123 is smaller than or equal to that of the second semiconductor layer, see [0095-0098, 0144-0145] material are listed for the elements, and the photoelectric conversion layer responds to light to develop more electrons and holes in the vicinity of the second electrode element 13 than the first electrode film 11 and the second semiconductor material layer element 122 blocks electrons from element 11 towards element 123, wherein holes travel to element 11 while electrons travel to element 13 meaning μ0 ≤ μ2 is satisfied).

13.	Regarding Claim 11, Huang and Hayashi disclose the imaging element according to claim 10, wherein when an electron affinity of the first semiconductor material layer is represented by EA1, an electron affinity of the second semiconductor material layer is represented by EA2, and an electron affinity of the photoelectric conversion layer is represented by EA0, EA0 ≤ EA2 ≤ EA1 is satisfied (see .

14.	Regarding Claim 12, Huang and Hayashi disclose the imaging element according to claim 9, wherein when an electron affinity of the first semiconductor material layer is represented by EA1, an electron affinity of the second semiconductor material layer is represented by EA2, and an electron affinity of the photoelectric conversion layer is represented by EA0, EA0 ≤ EA2 ≤ EA1 is satisfied (see Hayashi [0095-0098, 0144-0145, 0173] material are listed for the elements, and the photoelectric conversion layer responds to light to develop more electrons and holes in the vicinity of the second electrode element 13 than the first electrode film 11 and the second semiconductor material layer element 122 blocks electrons from element 11 towards element 123, wherein holes travel to element 11 while electrons travel to element 13 meaning EA0 ≤ EA2 ≤ EA1 is satisfied).

15.	Regarding Claim 13, Huang discloses an imaging element (see Fig. 7 and Column 3 “imaging device”;
Note, the difference between the embodiment represented by Fig. 7 and the other embodiments described in Column 8 lines 14-29 is the element 117 and 217, and similarities are not repeated) comprising a photoelectric conversion unit (element 110, see Column 4 line 10 “first subpixel 110”) formed by laminating a first electrode (unlabeled drain electrode directly connected to element 119, see Column 4 lines 63-65 “drain electrode of the switching transistor is connected to the first transparent conductive film of the second photodiode” and Column 4 lines 27-28 “first transparent , a photoelectric conversion layer (elements 120, 121, 122, see Column 4 lines 37-40 “p-i-n photodiode”), and a second electrode (element 123, see Column 4 line 50 “transparent conductive film 123”), wherein
between the first electrode and the photoelectric conversion layer, a first semiconductor material layer (element 119, see Column 4 line 33 “ITO”) is formed from the first electrode side,
the photoelectric conversion unit further includes an insulating layer (element 218, see Column line 50 “insulating layer 218”) and a charge accumulation electrode (element 117, see Column 7 lines 56-62 “to form an additional charge capacitor which contributes additional dynamic range of the multispectral imaging device”) disposed apart from the first electrode so as to face the first semiconductor material layer via the insulating layer (see Fig. 7).
	Huang does not explicitly disclose Huang does not appear to explicitly disclose a second semiconductor material layer, and the second semiconductor material layer is in contact with the photoelectric conversion layer; when an electron mobility of the photoelectric conversion layer is represented by μ0, and an electron mobility of the second semiconductor material layer is represented by μ2, μ0 ≤ μ2 is satisfied.
	Hayashi discloses (see Figs. 12-13) a photoelectric conversion layer (element 123, see [0145-0148] “photoelectric conversion layer 123”), a first semiconductor material layer (element 11, see [0173] “a material of the first electrode 11, any material chosen from ITO” and see [0181-0182]), and a second electrode (element 13, see [0182] “second electrode film 13”), wherein between the first electrode and the photoelectric conversion layer, a second semiconductor material layer (element 122, see [0095-0098, 0143, 0162] list of organic semiconductor material as the electron blocking layer material element 122), and the second semiconductor material layer is in contact with the photoelectric conversion layer (see Figs. 12-13); when an electron mobility of the photoelectric conversion layer is represented by μ0, and an electron mobility of the second semiconductor material layer is represented by μ2, μ0 ≤ μ2 is satisfied (see Hayashi electron mobility of the photoelectric conversion layer element 123 is smaller than or equal to that of the second semiconductor layer, see [0095-0098, 0144-0145, 0160] material are listed for the elements, and the photoelectric conversion layer responds to light to develop more electrons and holes in the vicinity of the second electrode element 13 than the first electrode film 11 and the second semiconductor material layer element 122 blocks electrons from element 11 towards element 123, wherein holes travel to element 11 while electrons travel to element 13 meaning μ0 ≤ μ2 is satisfied).
	The first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack as taught by Hayashi is incorporated as the first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack of Huang (see Huang Fig. 7 the elements 119-123 are replaced to incorporate elements 11-13 of Hayashi Fig. 13). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack as taught by Hayashi as the first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack of Huang, wherein the combination discloses a second semiconductor material layer, and the second semiconductor material layer is in contact with the photoelectric conversion layer; when an electron mobility of the photoelectric conversion layer is represented by μ0, and an electron mobility of the second semiconductor material layer is represented by μ2, μ0 ≤ μ2 is satisfied because the combination can raise its external quantum efficiency, and can have an increased sensitivity and a sharpened spectral sensitivity distribution, 
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photoelectric conversion stack structure for another to obtain predictable results (see Hayashi Figs. 12-13 and [0140-0145] and see Huang Column 4 lines 53-59 “the first photodiode is a PN type photodiode, the second photodiode is a PIN type photodiode. Other possible combinations and arrangements in the multispectral imaging device with the first photodiode and the second photodiode are beyond doubt within the scope of the present disclosure”).

16.	Regarding Claim 14, Huang and Hayashi disclose the imaging element according to claim 13, wherein when an electron affinity of the first semiconductor material layer is represented by EA1, an electron affinity of the second semiconductor material layer is represented by EA2, and an electron affinity of the photoelectric conversion layer is represented by EA0, EA0 ≤ EA2 ≤ EA1 is satisfied (see Hayashi [0095-0098, 0144-0145, 0173] material are listed for the elements, and the photoelectric conversion layer responds to light to develop more electrons and holes in the vicinity of the second electrode element 13 than the first electrode film 11 and the second semiconductor material layer element 122 blocks electrons from element 11 towards element 123, wherein holes travel to element 11 while electrons travel to element 13 meaning EA0 ≤ EA2 ≤ EA1 is satisfied).

17.	Regarding Claim 15, Huang discloses an imaging element (see Fig. 7 and Column 3 “imaging device”;
Note, the difference between the embodiment represented by Fig. 7 and the other embodiments described in Column 8 lines 14-29 is the element 117 and 217, and similarities are not  comprising a photoelectric conversion unit (element 110, see Column 4 line 10 “first subpixel 110”) formed by laminating a first electrode (unlabeled drain electrode directly connected to element 119, see Column 4 lines 63-65 “drain electrode of the switching transistor is connected to the first transparent conductive film of the second photodiode” and Column 4 lines 27-28 “first transparent conductive film 119”, and Column 4 lines 65-67 “The source and drain electrodes of the switching transistor are made of metal, such as Cr, Mo, Al, Cu or an alloy thereof”), a photoelectric conversion layer (elements 120, 121, 122, see Column 4 lines 37-40 “p-i-n photodiode”), and a second electrode (element 123, see Column 4 line 50 “transparent conductive film 123”), wherein
between the first electrode and the photoelectric conversion layer, a first semiconductor material layer (element 119, see Column 4 line 33 “ITO”) is formed from the first electrode side,
the photoelectric conversion unit further includes an insulating layer (element 218, see Column line 50 “insulating layer 218”) and a charge accumulation electrode (element 117, see Column 7 lines 56-62 “to form an additional charge capacitor which contributes additional dynamic range of the multispectral imaging device”) disposed apart from the first electrode so as to face the first semiconductor material layer via the insulating layer (see Fig. 7).
	Huang does not appear to explicitly disclose a second semiconductor material layer, and the second semiconductor material layer is in contact with the photoelectric conversion layer; when an electron affinity of the first semiconductor material layer is represented by EA1, an electron affinity of the second semiconductor material layer is represented by EA2, and an electron affinity of the photoelectric conversion layer is represented by EA0, EA0 ≤ EA2 ≤ EA1 is satisfied.
Hayashi discloses (see Figs. 12-13) a photoelectric conversion layer (element 123, see [0145-0148] “photoelectric conversion layer 123”), a first semiconductor material layer (element 11, see [0173] “a material of the first electrode 11, any material chosen from ITO” and see [0181-0182]), and a second electrode (element 13, see [0182] “second electrode film 13”), wherein between the first a second semiconductor material layer (element 122, see [0095-0098, 0143, 0162] list of organic semiconductor material as the electron blocking layer material element 122), and the second semiconductor material layer is in contact with the photoelectric conversion layer (see Figs. 12-13); when an electron affinity of the first semiconductor material layer is represented by EA1, an electron affinity of the second semiconductor material layer is represented by EA2, and an electron affinity of the photoelectric conversion layer is represented by EA0, EA0 ≤ EA2 ≤ EA1 is satisfied (see [0095-0098, 0144-0145, 0173] material are listed for the elements, and the photoelectric conversion layer responds to light to develop more electrons and holes in the vicinity of the second electrode element 13 than the first electrode film 11 and the second semiconductor material layer element 122 blocks electrons from element 11 towards element 123, wherein holes travel to element 11 while electrons travel to element 13 meaning EA0 ≤ EA2 ≤ EA1 is satisfied).
	The first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack as taught by Hayashi is incorporated as the first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack of Huang (see Huang Fig. 7 the elements 119-123 are replaced to incorporate elements 11-13 of Hayashi Fig. 13). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack as taught by Hayashi as the first semiconductor material layer, second semiconductor material layer, photoelectric conversion layer, hole blocking layer, and second electrode stack of Huang, wherein the combination discloses a second semiconductor material layer, and the second semiconductor material layer is in contact with the photoelectric conversion layer; when an electron affinity of the first semiconductor material layer is represented by EA1, an electron affinity of the second semiconductor material layer is represented by EA2, and an electron affinity of the photoelectric conversion layer is represented by EA0, EA0 ≤ EA2 ≤ EA1 is satisfied because the combination can raise its external quantum efficiency, and can have an increased sensitivity and a sharpened spectral sensitivity distribution, reduces a dark current traceable to electron injection from the first semiconductor material layer to the photoelectric conversion layer (see Hayashi [0160, 0163]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photoelectric conversion stack structure for another to obtain predictable results (see Hayashi Figs. 12-13 and [0140-0145] and see Huang Column 4 lines 53-59 “the first photodiode is a PN type photodiode, the second photodiode is a PIN type photodiode. Other possible combinations and arrangements in the multispectral imaging device with the first photodiode and the second photodiode are beyond doubt within the scope of the present disclosure”).

18.	Regarding Claim 16, Huang and Hayashi disclose a laminated imaging element comprising at least one of the imaging elements according to claim 1 (see Huang Fig. 7 at least element 110 in the laminated, photoelectric conversion between two electrodes, imaging element pixel array).

19.	Regarding Claim 17, Huang and Hayashi disclose a solid-state imaging device comprising a plurality of the imaging elements according to claim 1 (see Huang Fig. 7 and sub pixel elements 210 and 110 with color filter elements 126 and 226 shown of the multispectral imaging pixel array).

20.	Regarding Claim 18, Huang and Hayashi disclose a solid-state imaging device comprising a plurality of the laminated imaging elements according to claim 16 (see Huang Fig. 7 and sub pixel .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818